DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 01/04/2021.  Claim 1 has been amended and claim 21 added.  Claims 1, 2, 4, 6, 8-14 and 16-21 are currently pending, with claims 11—14 and 16-20 standing withdrawn, in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/04/2021, with respect to claims 1, 2, 4, 6 and 8-10 have been fully considered and are persuasive.  The outstanding rejections of claims 1, 2, 4, 6 and 8-10 have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-14 and 16-20 directed to inventions non-elected without traverse.  Accordingly, claim s 11-14 and 16-20 have been cancelled.








EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The Claims have been amended as follows:
Cancel claims 11-14 and 16-21.

Allowable Subject Matter
Claims 1, 2, 4, 6, 8-10 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an inhaler having the combined features of claim 1 including an actuation detector, an accelerometer configured to measure an orientation angle of the inhaler, a processor configured to determine whether the orientation angle of the inhaler departs from a preferred orientation angle by an amount that exceeds a predetermined threshold and determine a quality of use of the inhaler based on a signal provided by the actuation detector and the orientation of the inhaler and an inhibiter configured to prevent the inhaler from dispensing the medication, wherein the inhibiter is a restrictive mechanical device, wherein the processor is further configured to activate the inhibiter based on the quality of use of the inhaler reflecting the improper orientation angle.  An inhaler having an actuation detector, an tilt sensor configured to measure an orientation angle of the inhaler, a processor configured to determine whether the orientation angle of the inhaler departs from a preferred orientation angle by an amount that exceeds a predetermined threshold and determine a quality of use . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785              

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785